July 8, 1913. The opinion of the Court was delivered by
This is an action in claim and delivery, for certain mules, and resulted in a verdict in favor of the plaintiff.
The defendant appealed upon exceptions, which will be reported.
It seems that the appellant does not contemplate any relief in so far as the merits of the case are involved, and that the sole purpose of the appeal, is to reverse the judgment in order that the defendant, may not be compelled to pay the costs of the case; for his attorney in his argument says: "If the cost item could be eliminated, the defendant is cheerfully willing to deliver the property to the plaintiff or pay the debt in full."
While the defendant has appealed upon eleven exceptions, he has not cited a single decision to sustain any of them:
First Exception: The appellant's attorney did not argue this exception, which is clearly untenable.
Second Exception: It is only necessary to refer to the affidavit, to show that this exception can not be sustained.
Third, Fourth and Fifth Exceptions: We fail to see wherein the rulings mentioned in these exceptions were prejudicial to the rights of the appellant. *Page 176 
Sixth Exception: The authorities cited in the argument of the respondent's attorneys clearly show, that this exception can not be sustained.
Seventh Exception: What has already been said disposes of this exception.
Eighth Exception: It has not been made to appear, that the facts mentioned in said exception, in any respect affected the right of the plaintiff in this case. Ninth Exception: What has already been said, disposes of this exception.
Tenth Exception: The ruling of his Honor, the presiding Judge, is fully sustained by the authorities cited in the argument of the respondent's attorneys.
Eleventh Exception: What has already been said, disposes of this exception.
Appeal dismissed.